Koreman, J. (dissenting).
Claimant, an employee of a bank, was assigned to open the cash drawer of each teller at the end of the work day to verify that all cash and securities had been put in the safe. He failed to check the drawer of one of the tellers who was still busy while he was doing the other checking. When that teller completed her duties, claimant forgot that he had not checked that drawer and neglected to do so, but signed a form reciting among other things that he had checked all of the cash drawers. It was subsequently ascertained that $11,000 had been left in that drawer overnight. When claimant was questioned concerning the incident, he did not deny it but attributed it to the fact that he had been in a hurry to leave as it was late in the evening. The board found that this failure on the claimant’s part was of such gross negligence as to constitute misconduct. It is my opinion that claimant was careless and that his actions did not constitute misconduct. Accordingly, in my view, the record does not contain substantial evidence to sustain the board’s finding.